Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered May 13, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
Following a Hinton hearing (People v Hinton, 31 NY2d 71 [1972], cert denied 410 US 911 [1973]), the court ruled that the courtroom would be closed during the undercover officers’ testimony. Defendant requested an exemption for his mother *314and girlfriend, which the court granted, and defendant did not seek exemptions for anyone else. The court properly exercised its discretion in denying defendant’s subsequent request to expand its exemption order to include three additional persons, only one of whom was a member of defendant’s immediate family (see People v Nazario, 4 NY3d 70, 73-74 [2005]), since the request was made just as one of the undercover officers was about to testify (see People v Lopez, 18 AD3d 233, 234 [2005], lv denied 5 NY3d 807 [2005]; see also People v Sheppard, 257 AD2d 464 [1999], lv denied 93 NY2d 979 [1999]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.